—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered September 5, 1995, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 22 years to life, unanimously affirmed.
The record, viewed in its entirety, establishes that defendant’s plea was knowing, intelligent and voluntary (see, People v Fiumefreddo, 82 NY2d 536, 543). We perceive no abuse of sentencing discretion. Concur — Milonas, J. P., Nardelli, Mazzarelli and Saxe, JJ.